Title: To Alexander Hamilton from Colonel Timothy Pickering, 22 November 1780
From: Pickering, Timothy
To: Hamilton, Alexander



[Passaic Falls, New Jersey] Novr. 22nd. 1780
Sir

I believe it possible tho’ difficult to have Teams at the slote by Thursday night to take up five more Boats. I will endeavor to effect it. I presume they will come provided with oars. Must not they too be muffled? what Route are they to take? I shall be glad of further Instructions. It will doubtless be necessary to impress Horses on this Occasion.
T Pickering QMG
